



Exhibit 10.6
NATIONAL CINEMEDIA, INC.
2020 OMNIBUS INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
The Compensation Committee of the Board of Directors of National CineMedia,
Inc., a Delaware corporation (the “Company”), granted an award of Time-Based
Restricted Stock Units under the National CineMedia, Inc. 2020 Omnibus Incentive
Plan (the “Plan”), to the Grantee named below. This Time-Based Restricted Stock
Unit Agreement (the “Agreement”) evidences the terms of the Company’s grant of
Restricted Stock Units, each representing the right to receive one share of the
Company’s Common Stock, on the terms and subject to the conditions set forth
herein and in the Plan. Any capitalized term in this Agreement shall have the
meaning assigned to it in this Agreement or in the Plan, as applicable.
A.    NOTICE OF GRANT
Name of Grantee:
Number of Restricted Stock Units:
Grant Date:
Vesting Schedule: Except as provided otherwise in this Agreement or the Plan
(including but not limited to Section 10(c) of the Plan which provides for
accelerated vesting upon certain terminations in connection with a Change of
Control), and subject to Grantee’s continuous Service (as defined below), the
Restricted Stock Units shall vest, and the forfeiture provisions set forth in
this Agreement shall lapse as follows:
 
 
 
 
 
 
 
 
Service Vesting Date
  
Percentage of
Restricted Stock Units that Vest
 
Number of
Restricted Stock Units that Vest
 
 
  
 
 %
 
 
 
 
  
 
 %
 
 
 
 
  
 
 %
 
 
 





B.    RESTRICTED STOCK UNIT AGREEMENT
1.    Grant of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and the Plan, the Company granted to Grantee the number of
Restricted Stock Units set forth in the Notice of Grant, effective on the Grant
Date set forth in the Notice of Grant, and subject to the terms and conditions
of the Plan, which is incorporated herein by reference. Each Restricted Stock
Unit represents the right to receive one share of Common Stock, on the terms and
subject to the conditions set forth in this Agreement and the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern.





--------------------------------------------------------------------------------





2.    Transfer Restrictions. Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of, by operation of law or otherwise, the
Restricted Stock Units.
3. Vesting; Lapse of Restrictions. The period between the Grant Date and the
final Service Vesting Date is referred to as the “Vesting Period.” Except as
provided otherwise in this Agreement and the Plan (including but not limited to
Section 10(c) of the Plan which provides for accelerated vesting upon certain
terminations in connection with a Change of Control), if Grantee has been in
continuous service to the Company or another entity the service providers of
which are eligible to receive Awards under the Plan from the Grant Date through
the applicable Service Vesting Date as an employee, director, consultant or
advisor (herein referred to as “Service”), the Restricted Stock Units shall vest
as set forth on the Vesting Schedule in the Notice of Grant. As soon as
practicable after the Service Vesting Date and in all events no later than March
15 of the calendar year following the calendar year in which the Service Vesting
Date occurs, the Company will issue to the Grantee the shares of Common Stock
subject to the Restricted Stock Units that vested on such Service Vesting Date.
Only following the issuance of the shares of Common Stock to the Grantee may the
Grantee transfer the shares of Common Stock (subject to applicable securities
law requirements and the Company’s policies and procedures).
4.    Termination of Service. If Grantee terminates Service prior to the Service
Vesting Date on account of death, becoming disabled (as defined in Section 409A
of the Internal Revenue Code), or termination by the Company other than for
Cause, Grantee shall be entitled to earn a percentage of the Restricted Stock
Units (the “Retained Units”) equal to the ratio that the number of days of
Service of Grantee during the Vesting Period bears to the total number of days
in the Vesting Period. The Retained Units shall immediately vest on the date
Grantee terminates Service and the remaining Restricted Stock Units shall be
forfeited upon Grantee’s termination of Service. If Grantee terminates Service
prior to the Service Vesting Date as a result of termination by the Company for
Cause or voluntary termination by Grantee, all unvested Restricted Stock Units
shall be forfeited upon Grantee’s termination of Service. Upon forfeiture of the
Restricted Stock Units, Grantee shall have no further rights with respect
thereto. Section 10(c) of the Plan provides for accelerated vesting with respect
to certain terminations in connection with a Change of Control.
5.    Leave of Absence. For purposes of the Restricted Stock Units, Service does
not terminate when Grantee goes on a bona fide employee leave of absence that
was approved by the Company or an affiliate in writing, if the terms of the
leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law. However, Service will be treated as
terminating 90 days after Grantee went on the approved leave, unless Grantee’s
right to return to active work is guaranteed by law or by a contract. Service
terminates in any event when the approved leave ends unless Grantee immediately
returns to active Service. The Compensation Committee determines, in its sole
discretion, which leaves of absence count for this purpose, and when Service
terminates for all purposes under the Plan.
6.    Dividends. During the period between the Grant Date and the Service
Vesting Date, the Company shall accrue an amount equal to the regular, special
and extraordinary cash dividends declared and paid with respect to each share of
Common Stock underlying the Restricted Stock Units which amount shall be
retained by the Company and shall be subject to the same vesting requirements as
specified in the Notice of Grant above.  Any accrued dividend equivalents to
which Grantee becomes entitled upon vesting on the Service Vesting Date shall be
paid to Grantee as soon as practicable following the Service Vesting Date, but
in no event later than March 15 of the calendar year following the calendar year
when the Restricted Stock Units vest.





--------------------------------------------------------------------------------





7.    Tax Withholding. The Company or any affiliate shall have the right to
deduct from payments of any kind otherwise due to Grantee, any federal, state,
local or foreign taxes of any kind required by law to be withheld upon the
issuance, vesting or payment of any shares of Common Stock upon the vesting of
the Restricted Stock Units or the payment of dividend equivalents. By accepting
this Agreement, Grantee hereby authorizes the Company to withhold from the
number of shares of Common Stock that would otherwise be issued to Grantee upon
vesting of the Restricted Stock Units a number of whole shares of Common Stock
having a fair market value equal to the Company’s required tax withholding with
respect to the Award and to deduct any remaining amount due from any payments
due to Grantee. Any shares of Common Stock issued or withheld shall have an
aggregate fair market value not in excess of the minimum statutory total tax
withholding obligation. The fair market value of the shares of Common Stock used
to satisfy the withholding obligation shall be determined by the Company as of
the date that the amount of tax to be withheld is to be determined. Shares of
Common Stock used to satisfy any tax withholding obligation must be vested and
cannot be subject to any repurchase, forfeiture, or other similar requirements.
Notwithstanding the foregoing, in lieu of share withholding, Grantee may
irrevocably elect to satisfy the required tax withholding obligation by
delivering a cashier’s check or other check or wire transfer acceptable to the
Company in the amount determined by the Company to satisfy the required tax
withholding obligation. Any election to deliver a check / wire transfer shall be
indicated within Solium (https://shareworks.solium.com) or any vendor
replacement for Solium as designated by the Company and communicated to the
Financial Reporting team prior to the vesting of the grant and shall be subject
to any restrictions or limitations that the Company, in its sole discretion,
deems appropriate.
8.    Effect of Prohibited Transfer. If any transfer of Restricted Stock Units
is made or attempted to be made contrary to the terms of this Agreement, the
Company shall have the right to disregard such transfer and to terminate this
award of Restricted Stock Units as a result of such prohibited transfer. In
addition to any other legal or equitable remedies it may have, the Company may
enforce its rights to specific performance to the extent permitted by law and
may exercise such other equitable remedies then available. The Company may
refuse for any purpose to recognize any transferee who receives Restricted Stock
Units contrary to the provisions of this Agreement as a holder of the Restricted
Stock Units and shall not be obligated, and will not, issue any shares of Common
Stock upon the vesting of such Restricted Stock Units to such prohibited
transferee.
9.    Investment Representations. The Compensation Committee may require Grantee
(or Grantee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Common Stock upon vesting of the
Restricted Stock Units for investment and without any present intention to sell
or distribute such shares and to make such other representations as are deemed
necessary or appropriate by the Company and its counsel.
10.    Continued Service. Neither the grant of the Restricted Stock Units nor
this Agreement gives Grantee the right to continue Service with the Company or
its affiliates in any capacity. The Company and its affiliates reserve the right
to terminate Grantee’s Service at any time and for any reason not prohibited by
law.
11.    Governing Law. The validity and construction of this Agreement and the
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan and this
Agreement to the substantive laws of any other jurisdiction.





--------------------------------------------------------------------------------





12.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
13.    Tax Treatment; Section 83(b). Grantee may incur tax liability as a result
of the vesting of the Restricted Stock Units, the payment of dividend
equivalents or the disposition of shares of Common Stock issued upon the vesting
of the Restricted Stock Units. Grantee should consult his or her own tax adviser
for tax advice.
Grantee hereby acknowledges that Grantee has been informed that no election
under Section 83(b) of the Internal Revenue Code is permitted with respect to
the Restricted Stock Units.
14.    Amendment. The terms and conditions set forth in this Agreement may only
be amended by the written consent of the Company and Grantee, except to the
extent set forth in the Plan.
15.    2020 Omnibus Incentive Plan. The Restricted Stock Units and payment of
dividend equivalents granted hereunder shall be subject to such additional terms
and conditions as may be imposed under the terms of the Plan, a copy of which
has been provided to Grantee. A copy of the Prospectus for the 2020 Omnibus
Incentive Plan shall also be provided to Grantee.
NATIONAL CINEMEDIA, INC.
By:
 
 
 
Sarah Kinnick Hilty
 
Executive Vice President, General Counsel and Secretary



       





